Exhibit 10.13

 

LOGO [g500075img249.jpg]

  CLIFFORD CHANCE LLP

EXECUTION VERSION

AVIS FINANCE COMPANY LIMITED

AS GUARANTOR

IN FAVOUR OF

FINCAR FLEET B.V.

AS DUTCH FLEETCO

FINCAR FLEET B.V., SUCURSAL EN ESPAÑA

AS DUTCH FLEETCO, SPANISH BRANCH

AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A.

AS ITALIAN FLEETCO

AND

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

AS FLEETCO SECURITY AGENT BENEFICARY

 

 

FINCO PAYMENT GUARANTEE

 

 



--------------------------------------------------------------------------------

THIS FINCO PAYMENT GUARANTEE is made as a deed on 5 March 2013

BY:

 

(1) AVIS FINANCE COMPANY LIMITED (the “Guarantor”) (registered number 02123807)
whose registered office is at Avis House, Park Road, Bracknell, Berkshire RG12
2EW; in favour of

 

(2) FINCAR FLEET B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands having its official seat (statutaire zetel) in Amsterdam, The
Netherlands and its office at Rapenburgerstraat 175B, 1011 VM Amsterdam, The
Netherlands registered with the Dutch Trade Register of the Chamber of Commerce
under number 55227732 (“Dutch FleetCo”);

 

(3) FINCAR FLEET B.V., SUCURSAL EN ESPAÑA, the Spanish branch of FINCAR FLEET
B.V. (a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid) incorporated under the laws of The Netherlands) with
registered address at Avenida Manoteras, nº 32, 28050 Madrid, Spain and Spanish
fiscal identification number W0037096E and registered at the Mercantile Registry
in Madrid under volume 28809, page 190, section 8th and sheet M-518708, first
entry (“Dutch FleetCo, Spanish Branch”); and

 

(4) AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A. (formerly, Avis Autonoleggio
S.p.A. Fleet Co. S.A.p.A.), a partnership limited by shares (società in
accomandita per azioni) incorporated in the Republic of Italy with registered
office at Viale Carmelo Bene 70, 00139, Rome, Italy, fiscal code, VAT code and
companies’ register of Rome number 097550851009 (“Italian FleetCo” and, together
with Dutch FleetCo and Dutch FleetCo, Spanish Branch, the “FleetCo
Beneficiaries”); and

 

(5) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, in its capacity as FleetCo
Security Agent for and on behalf of the FleetCo Secured Creditors (the “FleetCo
Security Agent Beneficiary”).

WHEREAS

 

(A) The Opcos have each entered into the Opco Agreements.

 

(B) The FleetCos have each entered into a FleetCo Facility Agreement and the
other FleetCo Agreements.

 

(C) The FleetCo Security Agent holds the benefit of the FleetCo Security for and
on behalf of the FleetCo Secured Creditors.

 

1. INTERPRETATION, DEFINITIONS AND CONSTRUCTION

 

1.1 Interpretation

Unless otherwise defined in this Finco Payment Guarantee or the context requires
otherwise, capitalised words and expressions used in this Finco Payment
Guarantee have the meanings ascribed to them in the Master Definitions Agreement
dated on or about the date hereof, and entered into by, amongst others, the
Issuer, the Issuer Security Trustee and the Transaction Agent (the “Master
Definitions Agreement”) (as the same may be amended, varied or supplemented from
time to time).

 

- 1 -



--------------------------------------------------------------------------------

1.2 Definitions

“Agreement” means each FleetCo Agreement and each Opco Agreement, or any of them
(as appropriate).

“FleetCo Agreements” means each Transaction Document to which a FleetCo is party
and pursuant to which it has payment obligations.

“Opco Agreements” means each Transaction Document to which an Opco is party and
pursuant to which it has payment obligations.

“Beneficiary” means the FleetCo Security Agent Beneficiary and/or a FleetCo
Beneficiary, or any of them (as appropriate).

“Principal” means each Opco and each FleetCo, or any of them (as appropriate).

 

1.3 Inconsistencies with other Transaction Documents

If there is any inconsistency between the definitions given in this Finco
Payment Guarantee and those given in the Master Definitions Agreement or any
other Transaction Document, the definitions set out in this Finco Payment
Guarantee will prevail.

 

1.4 Construction

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full herein
and as if references therein to “this Agreement” were to this Finco Payment
Guarantee.

 

2. INCORPORATION OF COMMON TERMS

The Common Terms shall be incorporated by reference into this Finco Payment
Guarantee. If there is any conflict between the Common Terms as incorporated by
reference into this Finco Payment Guarantee and the other provisions of this
Finco Payment Guarantee, the provisions of the incorporated Common Terms shall
prevail to the fullest extent permitted by applicable law.

 

3. AMENDMENTS

This Finco Payment Guarantee cannot be amended without the consent of the
Parties hereto.

 

4. GUARANTEE

 

4.1 The Guarantor irrevocably and unconditionally:

 

  4.1.1 subject to Clause 4.2 guarantees to:

 

- 2 -



--------------------------------------------------------------------------------

  (a) each FleetCo Beneficiary the due and punctual observance and performance
by each Opco of all its payment obligations under or pursuant to each Opco
Agreement and agrees to pay to each FleetCo Beneficiary from time to time on
demand all sums of money which any Opco is at any time liable to pay to such
FleetCo Beneficiary under or pursuant to each Opco Agreement and which have
become due and payable but have not been paid at the time such demand is made;
and

 

  (b) the FleetCo Security Agent Beneficiary the due and punctual observance and
performance by each FleetCo of all its payment obligations under or pursuant to
each FleetCo Agreement and agrees to pay to the FleetCo Security Agent
Beneficiary:

 

  (i) from time to time on demand all sums of money which any FleetCo is at any
time liable to pay to the FleetCo Security Agent Beneficiary under or pursuant
to each FleetCo Agreement and which have become due and payable but have not
been paid at the time such demand is made; or

 

  (ii) any amounts of FleetCo AF Shortfall of which the Central Servicer has
notified the FleetCo Security Agent in accordance with clauses 14A.2.1 and
14A.2.2 of the Framework Agreement;

 

  4.1.2 subject to Clause 4.2 undertakes with:

 

  (a) each FleetCo Beneficiary that whenever an Opco does not pay any amount
when due under or in connection with any Opco Agreement to which such Opco is a
party, the Guarantor shall immediately on demand pay that amount as if it was
the principal obligor; and

 

  (b) the FleetCo Security Agent Beneficiary that whenever:

 

  (i) a FleetCo does not pay any amount when due under or in connection with any
FleetCo Agreement to which such FleetCo is a party the Guarantor shall
immediately on demand pay that amount as if it was the principal obligor; or

 

  (ii) the Central Servicer notifies the FleetCo Security Agent in accordance
with clause 14A.2.1 of the Framework Agreement that there is an FleetCo AF
Shortfall the Guarantor shall pay such amount in accordance with the clause
14A2.2 of the Framework Agreement; and

 

  4.1.3 agrees with:

 

  (a)

each FleetCo Beneficiary that if any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal, it will, as an independent and primary
obligation, indemnify each FleetCo Beneficiary immediately on demand against any
cost, loss or liability it incurs as a result of an Opco not paying any amount
which would, but for such

 

- 3 -



--------------------------------------------------------------------------------

  unenforceability, invalidity or illegality, have been payable by it under any
Opco Agreement to which such Opco is a party on the date when it would have been
due. The amount payable by the Guarantor under this indemnity will not exceed
the amount it would have had to pay under this Clause 4 if the amount claimed
had been recoverable on the basis of a guarantee; and

 

  (b) the FleetCo Security Agent Beneficiary that if any obligation guaranteed
by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify the FleetCo Security Agent
Beneficiary immediately on demand against any cost, loss or liability it incurs
as a result of a FleetCo not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by it under any
FleetCo Agreement to which such FleetCo is a party on the date when it would
have been due. The amount payable by the Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 4 if the amount
claimed had been recoverable on the basis of a guarantee.

 

4.2 The provisions of clause 27.2.2 (Limited recourse against the FleetCos) of
the Framework Agreement shall not be taken into consideration when determining
the amounts due and payable by a FleetCo under Clauses 4.1.1(b) and 4.1.2(b)
above.

 

4.3 If a Beneficiary makes a demand under this Finco Payment Guarantee, the
Guarantor shall pay interest on each sum demanded (before and after any
judgement and to the extent, interest at the default rate is not otherwise being
paid on such sum(s)) from the date of demand until the date of payment
calculated on a daily basis at the rate determined in accordance with the
provisions of the relevant Agreement provided that the Guarantor shall not pay
such interest where such Beneficiary has credited amounts received from the
Guarantor to a suspense account pursuant to Clause 9.2. Any interest accruing
under this Clause 4.2 shall be immediately due and payable by the Guarantor on
demand by the relevant Beneficiary and provided further that where a demand is
made under Clauses 4.1.1(b)(ii) or 4.1.2(b)(ii), the Guarantor shall not pay any
such interest and no interest shall accrue until the relevant Settlement Date.
If such interest is unpaid, it will be compounded but will remain immediately
due and payable.

 

5. PRESERVATION OF RIGHTS

 

5.1 The obligations of the Guarantor contained in this Finco Payment Guarantee
shall be in addition to and independent of every other security which a
Beneficiary may at any time hold in respect of any of the Principals’
obligations under the relevant Agreement.

 

5.2 Neither the obligations of the Guarantor contained in this Finco Payment
Guarantee nor the rights, powers and remedies conferred in respect of the
Guarantor upon a Beneficiary by this Finco Payment Guarantee or by law shall be
discharged, impaired or otherwise affected by:

 

  5.2.1 any insolvency or similar proceedings;

 

- 4 -



--------------------------------------------------------------------------------

  5.2.2 any of the obligations of a Principal or any other person under each
relevant Agreement or any other document or under any other security relating to
each relevant Agreement or such other document being or becoming illegal,
invalid, unenforceable or ineffective in any respect;

 

  5.2.3 any time, waiver or consent granted to, or composition with, any
Principal or other person;

 

  5.2.4 any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of a relevant
Agreement or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under a relevant Agreement or other document or
any variation, waiver or release of, any obligation of a Principal or any other
person under a relevant Agreement or under any other security;

 

  5.2.5 the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Principal or other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  5.2.6 any failure to take, or fully to take, any security contemplated by a
relevant Agreement or otherwise agreed to be taken in respect of a Principal’s
obligations under a relevant Agreement;

 

  5.2.7 any failure to realise or fully to realise the value of, or any release,
discharge, exchange or substitution of, any security taken in respect of a
Principal’s obligations under a relevant Agreement;

 

  5.2.8 any other act, event or omission which, but for this Clause 5.2, might
operate to discharge, impair or otherwise affect any of the obligations of the
Guarantor contained in this Finco Payment Guarantee or any of the rights, powers
or remedies conferred upon a Beneficiary by a relevant Agreement, this Finco
Payment Guarantee or by law;

 

  5.2.9 the release of any other Principal or any other person under the terms
of any composition or arrangement with any creditor of a Principal; or

 

  5.2.10 any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of a Principal or any other
person.

 

5.3 Any settlement or discharge given by a Beneficiary to the Guarantor in
respect of the Guarantor’s obligations under this Finco Payment Guarantee or any
other agreement reached between such Beneficiary and the Guarantor in relation
to it shall be, and be deemed always to have been, void if any act on the faith
of which such Beneficiary gave the Guarantor that settlement or discharge or
entered into that agreement is subsequently avoided by or in pursuance of any
provision of law.

 

- 5 -



--------------------------------------------------------------------------------

5.4 A Beneficiary shall not be obliged before exercising any of the rights,
powers or remedies conferred upon it in respect of the Guarantor by this Finco
Payment Guarantee or by law:

 

  5.4.1 to make any demand of a Principal;

 

  5.4.2 to take any action or obtain judgment in any court against a Principal;

 

  5.4.3 to make or file any claim or proof in a winding-up or dissolution of a
Principal;

 

  5.4.4 to enforce or seek to enforce any security taken in respect of any of
the obligations of a Principal under the relevant Agreement; or

 

  5.4.5 to claim any contribution from any other guarantor of any Principal’s
obligations under the relevant Agreements.

 

5.5 The Guarantor agrees that, so long as a Principal is under any actual or
contingent payment obligations under the relevant Agreement, the Guarantor shall
not exercise any rights which the Guarantor may at any time have by reason of
performance by it of its obligations under this Finco Payment Guarantee:

 

  5.5.1 to be indemnified by a Principal or to receive any collateral from a
Principal; and/or

 

  5.5.2 to claim any contribution from any other guarantor of a Principal’s
obligations under the relevant Agreement; and/or

 

  5.5.3 to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of a Beneficiary under each relevant
Agreement or of any other security taken pursuant to, or in connection with,
each relevant Agreement by a Beneficiary.

 

6. PAYMENTS

 

6.1 The provisions of each relevant Agreement relating to the payments to be
made under it (including, without limitation, those regulating what is to happen
if a Principal is required by law to make a deduction or withholding from any
such payment) shall apply mutatis mutandis to payments to be made under this
Finco Payment Guarantee.

 

6.2 The Beneficiaries agree that the Guarantor may make payment under this
Guarantee directly to the Issuer Transaction Account and such payment shall
unconditionally discharge the Guarantor’s obligations to pay the Beneficiaries
such amount.

 

7. CURRENCY CONVERSION

A Beneficiary may convert any money received or realised by it under or pursuant
to this Finco Payment Guarantee which is not in the currency in which such sums
are due and payable under each relevant Agreement from that currency into the
currency in which such sum is due at the then prevailing commercial rate of
exchange for the relevant conversion.

 

- 6 -



--------------------------------------------------------------------------------

8. CONTINUING SECURITY

This Finco Payment Guarantee is a continuing guarantee and will extend to the
ultimate balance of sums payable by any Principal under the relevant Agreements,
regardless of any intermediate payment or discharge in whole or in part.

 

9. APPROPRIATIONS

Until all amounts which may be or become payable by the Principals under or in
connection with the relevant Agreements have been irrevocably paid in full, a
Beneficiary may:

 

9.1 refrain from applying or enforcing any other moneys, security or rights held
or received by it in respect of those amounts, or apply and enforce the same in
such manner and order as it sees fit (whether against those amounts or
otherwise) and the Guarantor shall not be entitled to the benefit of the same;
and

 

9.2 hold in an interest-bearing suspense account any moneys received from the
Guarantor or on account of the Guarantor’s liability under this Finco Payment
Guarantee.

 

10. REINSTATEMENT

If any discharge, release or arrangement (whether in respect of the obligations
of any Principal or any security for those obligations or otherwise) is made by
a Beneficiary in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of the
Guarantor under this Finco Payment Guarantee will continue or be reinstated as
if the discharge, release or arrangement had not occurred.

 

11. IMMEDIATE RECOURSE

The Guarantor waives any right it may have of first requiring a Beneficiary (or
any trustee or agent on its behalf) to proceed against or enforce any other
right or security or claim payment from any person before claiming from the
Guarantor under this Finco Payment Guarantee. This waiver applies irrespective
of any law or any provision of a relevant Agreement to the contrary.

 

12. COSTS AND EXPENSES

All Beneficiaries’ costs and expenses (including legal fees, stamp duties and
any value added tax) incurred in connection with the enforcement of this Finco
Payment Guarantee or otherwise in relation to it, shall be reimbursed by the
Guarantor on demand on a full indemnity basis together with interest from the
date such costs and expenses were incurred to the date of payment at such rates
as such Beneficiary may reasonably determine.

 

13. GOVERNING LAW

This Finco Payment Guarantee and the construction, validity and performance of
this Finco Payment Guarantee shall be governed by English law.

 

- 7 -



--------------------------------------------------------------------------------

14. JURISDICTION

 

14.1 English courts

The courts of England have exclusive jurisdiction to settle any Dispute.

 

14.2 Convenient Forum

The Guarantor agrees that the courts of England are the most appropriate and
convenient courts to settle Disputes between it and the Beneficiaries and,
accordingly, that it will not argue to the contrary.

 

14.3 Jurisdiction

Clause 14.1 (English courts) is for the benefit of the Beneficiaries for the
purpose of this Clause 14. As a result the Guarantor acknowledges that Clause
14.1 (English courts), does not prevent the Beneficiaries from taking any
Proceedings in any other courts with jurisdiction. To the extent allowed by law,
the Beneficiaries may take concurrent Proceedings in any number of
jurisdictions.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Finco Payment Guarantee has been executed as a deed by
the Guarantor and the Beneficiaries and is intended to be and is hereby
delivered by it as a deed on the date specified above.

AVIS FINANCE COMPANY LIMITED

 

/s/ Stuart Fillingham

       Signature of Director

Stuart Fillingham

       Name of Director in the presence of       

/s/ Judith Nicholson

       Signature of witness

Judith Nicholson

       Name of witness

Avis House, Park Road

       Address of witness

Bracknell RS12 2EW

      

 

      

 

      

Company Secretary

       Occupation of witness

FINCAR FLEET B.V.

 

By:  

/s/ P.D. Haverkamp Idema

Name:   P.D. Haverkamp Idema Title:   Managing Director / Proxyholder A By:  

/s/ J.J. van Ginkel

Name:   J.J. van Ginkel Title:   Managing Director / Proxyholder B

 

- 9 -



--------------------------------------------------------------------------------

FINCAR FLEET B.V., SUCURSAL EN ESPAÑA

 

By:  

/s/ Biatriz Diez Arranz

Name:   Beatriz Diez Arranz Title:   Dutch FleetCo, Spanish Branch
representative

AVIS BUDGET ITALIA S.P.A. FLEET CO. S.A.P.A.

 

By:  

/s/ Mark Kightley

Name:   Mark Kightley Title:   Director

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

By:   /s/ Edith Lusson Name:   Edith Lusson Title:   Managing Director

 

- 10 -